Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Chancellor on 18 November 2021.

The application has been amended as follows: 

In the claims:
	In the claim 1, line 13, amend “ranges of values” to read –a plurality of ranges of values--.
	In claim 1, line 13, amend “for laser parameters” to read – of a plurality of laser parameters--.
	In claim 1, lines 31-32, amend “by locking some laser parameter values in one or more ranges” to read –by locking some of the plurality of laser parameter values in the plurality of ranges of values--.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 79 is allowable because the claimed features using a laser system to stimulate formation of new cementum, new periodontal ligament, and new alveolar bone for providing a new cementum mediated periodontal ligament attachment on a previously diseased root surface, the method comprising the steps of: anesthetizing gingival tissue corresponding to a targeted tooth of a patient, the tooth having a tooth surface; visualizing a pocket in the gingival tissue surrounding the tooth; measuring a pocket depth from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772